Exhibit 10.14
NEWMONT MINING CORPORATION
2005 STOCK INCENTIVE PLAN
STOCK OPTION AWARD AGREEMENT
     This Stock Option Award Agreement (“Agreement”), dated October 31, 2008, is
made between Newmont Mining Corporation (“Newmont”) and and Richard T. O’Brien
(“Grantee”). All capitalized terms that are not defined herein shall have the
meaning as defined in the Newmont Mining Corporation 2005 Stock Incentive Plan
(“Plan”).
     A. Option Grant.
     1. Grant of Option. Subject to the terms and conditions of the Plan, the
terms and conditions set forth herein, Newmont hereby grants to Grantee the
right and option to purchase from Newmont, all or any part of 300,000 shares of
$1.60 par value common stock of Newmont (“Stock”), at the per share purchase
price equal to $26.91 (“Option”), such Option to be exercisable as hereinafter
provided. This Option shall not be treated as an incentive stock option as
defined in Code Section 422.
     2. Terms and Conditions. This Option is subject to the following terms and
conditions:
          (a) Expiration Date. This Option shall expire ten years after the date
indicated above, or such earlier date as (i) all shares of Stock covered by this
Option shall have been purchased, or (ii) this Option shall have expired
pursuant to paragraph A.2(d).
          (b) Exercise of Option. Subject to the other terms of this Agreement
and the Plan, this Option will vest and may be exercised on or after October 30,
2013.
          Any exercise of all or any part of this Option shall be accompanied by
payment in full of the purchase price of the shares of Stock as to which this
Option is exercised in accordance with paragraph A.2(c), including applicable
taxes, if any, in accordance with paragraph A.2(f), and a written notice to
Newmont, or its designated agent, specifying the number of shares of Stock as to
which this Option is being exercised.
          (c) Consideration. At the time of any exercise of this Option, the
purchase price of the shares of Stock as to which this Option shall be exercised
shall be paid to Newmont (i) in United States dollars by check, bank draft or
money order; (ii) if permitted by the Committee and subject to any conditions or
limitations imposed by the Committee or by applicable laws, regulations and
rules, by tendering to Newmont shares of Stock, duly endorsed for transfer to
Newmont, already owned by Grantee (or by Grantee and Grantee’s spouse jointly)
for at least six months (or any shorter period necessary to avoid a charge to
Newmont’s or any Subsidiary’s earnings for financial reporting purposes) prior
to such tender, which may include shares received as the result of a prior
exercise of this Option, and having a total Fair Market Value on the date on
which this Option is exercised equal to the aggregate cash purchase price of the
shares of Stock as to which this Option, or portion thereof, is exercised;
(iii) if permitted by the Committee and subject to any conditions or limitations
imposed by the Committee or by applicable laws, regulations and rules, in
accordance with a “cashless exercise,” where the

 



--------------------------------------------------------------------------------



 



purchase price is settled through a broker-assisted same-day-sale of shares of
Stock; or (iv) by any combination of the consideration provided in the foregoing
clauses (i), (ii) and (iii).
          (d) Exercise Upon Termination of Employment. Notwithstanding paragraph
A.2(b), upon termination of Grantee’s employment (deemed to have occurred on the
last day worked) with Newmont or any of its Subsidiaries prior to the expiration
date of this Option specified in paragraph A.2(a), this Option shall be
exercisable and shall expire as follows (provided that nothing in this paragraph
A.2(d) shall permit this Option to be exercised after the expiration date of
this Option set forth in paragraph A.2(a)):
          (i) Death of Grantee. This Option shall expire thirty-six months after
termination of Grantee’s employment caused by the death of Grantee. During such
period, this Option may be exercised in accordance with this Agreement and the
number of shares of Stock with respect to which this Option shall be so
exercisable shall not be determined in accordance with paragraph A.2(b) but
shall be determined in accordance with the following formula:
(FORMULA) [d65086d6508604.gif]
          (ii) Long Term Disability. Subject to subparagraph A.2(d)(vii), this
Option shall expire thirty-six months after termination of Grantee’s employment
caused by Grantee’s disability entitling Grantee to long-term disability
benefits under the Long-Term Disability Plan of Newmont (or any successor plan
designated by the Committee) (the “Long-Term Disability Plan”). During such
period, the number of shares of Stock with respect to which this Option shall be
exercisable shall not be determined in accordance with paragraph A.2(b) but
shall be determined in accordance with the following formula:
(FORMULA) [d65086d6508605.gif]
          (iii) Retirement. Subject to subparagraph A.2(d)(vii), upon Grantee’s
normal or early retirement entitling Grantee to an immediate pension, or
resignation with the consent of the Board, this Option shall expire thirty-six
months after termination of Grantee’s employment. During such period, this
Option may be exercised in accordance with this Agreement and the number of
shares of Stock with respect to which this Option shall be so exercisable shall
not be determined in accordance with paragraph A.2(b) but shall be determined in
accordance with the following formula:
(FORMULA) [d65086d6508606.gif]

2



--------------------------------------------------------------------------------



 



          (iv) Termination of Employment. Subject to subparagraph A.2(d)(vii),
this Option shall expire thirty-six months after termination of Grantee’s
employment (A) by Newmont or a Subsidiary without Cause (as defined in the
Executive Change of Control Plan of Newmont) or (B) where Grantee terminates
Grantee’s employment for Good Reason as defined under the Executive Change of
Control Plan of Newmont, and may be exercised for the total number of shares of
Stock covered by this Option without regard to Paragraph A.2(b).
          (v) Short-Term Disability. Subject to subparagraph A.2(d)(vii), this
Option shall expire four months after termination of Grantee’s employment where
Grantee has received short-term disability benefits under the Short-Term
Disability Plan of Newmont immediately prior to such termination. During such
period, the Option may only be exercised to the extent the Option is exercisable
in accordance with paragraph A.2(b) as of the date of such termination of
employment. If, during the four-month period following such termination of
employment, Newmont or a Subsidiary (or a designee thereof) determines that
Grantee is entitled to long-term disability benefits under the Long-Term
Disability Plan by reason of Grantee’s disability, the provisions of paragraph
A.2(d)(ii) shall apply.
          (vi) Other Circumstances. This Option shall expire immediately upon
termination of Grantee’s employment if such termination occurs under any
circumstances not described in subparagraphs (i) through (v) of paragraph A.2(d)
including, without limitation, termination for Cause or voluntary termination by
Grantee without Good Reason and without consent of the Board.
          (vii) Death After Termination. In any case covered by subparagraph
A.2(d)(ii), (iii), (iv) or (v), if Grantee shall die after termination of
employment but prior to the attainment of the expiration date specified for such
case in subparagraph A.2(d)(ii), (iii), (iv) or (v), then this Option shall
remain exercisable until expiration of the later of the period so specified or
one year following the date of Grantee’s death, and may be exercised during such
period in accordance with paragraph A.2(e).
          (viii) Change of Control. Notwithstanding section 16 of the Plan, in
the event of a Change of Control, exercise of this Option shall continue to be
governed by this Agreement as if such a Change of Control had not occurred.
          (e) Nontransferability. This Option shall be personal to Grantee and
may not be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated otherwise than by will or by the laws of descent and
distribution and shall be exercisable during the lifetime of Grantee only by
him; provided, however, that, subject to the terms of the Plan, (i) this Option
(or any portion thereof) may be exercised after Grantee’s death by the
beneficiary most recently named by Grantee in a written designation thereof
filed with Newmont, or, in lieu of any such surviving beneficiary, by the legal
representatives of Grantee’s estate or by the legatee of Grantee under Grantee’s
last will, (ii) this Option may be transferred by Grantee during his or her
lifetime to Grantee’s alternate payee pursuant to a qualified domestic relations
order, as defined by the Internal Revenue Code or Title I of the Employee
Retirement Income Security Act of 1974, as amended, or the rules and regulations
thereunder, and (iii) subject to such terms, conditions and limitations as may
be prescribed by the Committee, all or a portion of this Option

3



--------------------------------------------------------------------------------



 



may be transferred by Grantee to his or her spouse, children or grandchildren,
or a trust or trusts for the exclusive benefit of any such individuals, or a
partnership in which any such individuals are the only partners; provided that
(x) there may be no consideration for any such transfer and (y) following any
such transfer, this Option may not be subsequently transferred by any
transferee, otherwise than by will or by the laws of descent and distribution;
and provided further that, following any such transfer, the provisions of
paragraph A.2(d) shall continue to be applied with respect to Grantee, and
exercise of this Option by any transferee shall continue at all times to be
governed by such provisions.
          (f) Withholding Taxes. Newmont and the Subsidiaries will assess the
requirements regarding tax, social insurance and payroll tax withholding and
payment (“Tax-Related Items”) in connection with this Option, including the
grant of this Option, the purchase of Stock or the subsequent sale of Stock
acquired under the Plan. These requirements may change from time to time as laws
or interpretations change. Regardless of Newmont’s actions in this regard,
Grantee hereby acknowledges and agrees that the ultimate liability for any and
all Tax-Related Items is and remains the responsibility and liability of Grantee
and that Newmont and the Subsidiaries: (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the grant or exercise of this Option and the subsequent sale of
Stock acquired under the Plan; and (ii) do not commit to structure the terms of
the grant or any aspect of this Option to reduce or eliminate Grantee’s
liability for Tax-Related Items. Prior to exercise of this Option, Grantee shall
pay or make adequate arrangements satisfactory to Newmont and the Subsidiaries
to satisfy all withholding obligations of Newmont and the Subsidiaries. In this
regard, Grantee authorizes Newmont and the Subsidiaries to withhold all
applicable Tax-Related Items legally payable by Grantee from Grantee’s salary or
other cash compensation paid to Grantee by Newmont or a Subsidiary.
Alternatively, or in addition, if permitted by the Committee and under
applicable laws, regulations and rules, Newmont may allow Grantee to elect to
satisfy such withholding obligations for Tax-Related Items by: (1) having
Newmont withhold and sell or arrange for the sale of shares of Stock, on behalf
of Grantee, that Grantee acquires upon exercise of this Option to meet such
withholding obligations; provided, however, the Fair Market Value of such shares
of Stock cannot exceed the minimum statutory withholding rates for federal and
state income and payroll taxes that are applicable to the payment of
supplemental wages; or (2) by tendering to Newmont or a Subsidiary shares of
Stock already owned by Grantee (or by Grantee and Grantee’s spouse jointly) for
at least six months (or any shorter period necessary to avoid a charge to
Newmont’s or a Subsidiary’s earnings for financial reporting purposes) prior to
such tender, which may include shares received as the result of a prior exercise
of this Option, in full or partial satisfaction of such tax obligations, based,
in each case, on the Fair Market Value of the Stock on the date that the amount
of tax to be withheld is to be determined. Grantee shall also pay to Newmont or
a Subsidiary in cash any amount of any Tax-Related Items that Newmont or the
Subsidiaries may be required to withhold as a result of Grantee’s participation
in the Plan or Grantee’s purchase of Stock that are not satisfied by the means
described in the immediately preceding sentence. Grantee acknowledges that
Newmont has advised Grantee to consult a tax adviser with respect to tax
consequences for Grantee upon the disposition of Stock under the Plan.
          (g) No Rights as a Stockholder. Neither Grantee nor any other person
shall become the beneficial owner of any shares of Stock, nor have any rights to
dividends or other

4



--------------------------------------------------------------------------------



 



rights as a shareholder with respect to any such shares, until Grantee has
exercised this Option in accordance with the provisions hereof and of the Plan.
          (h) Compliance with Laws and Regulations. This Option and the
obligation of Newmont to sell and deliver shares of Stock hereunder shall be
subject to (i) all applicable federal and state laws, rules and regulations and
(ii) any registration, qualification, approvals or other requirements imposed by
any government or regulatory agency or body which the Committee shall, in its
sole discretion, determine to be necessary or applicable. Moreover, this Option
may not be exercised if its exercise, or the receipt of shares of Stock pursuant
thereto, would be contrary to applicable law or the rules of any stock exchange.
          (i) Automatic Extension. The period of time over which this Option may
be exercised shall be automatically extended if, on the scheduled expiration
date of such Option, the Grantee is prohibited by any applicable securities
laws, regulations, rules or Newmont policy from trading common stock; provided,
however, that during such extended exercise period the Option may only be
exercised to the extent the Option was exercisable in accordance with its terms
immediately prior to such scheduled expiration date. Such extended exercise
period shall end 60 days after the relevant prohibitions terminate.
     B. Acknowledgements. Grantee acknowledges receipt of and understands and
agrees to the terms of this Agreement and the Plan. In addition to the above
terms, Grantee understands and agrees to the following:
     1. Grantee acknowledges that as of the date of this Agreement, such
Agreement and the Plan set forth the entire understanding between Grantee and
Newmont regarding the Option outlined herein, and the Agreement and Plan
supercede all prior oral and written agreements pertaining to the Option.
     2. Grantee understands that his or her employer, Newmont and the
Subsidiaries hold certain personal information about Grantee, including but not
limited to his or her name, home address, telephone number, date of birth,
social security number, salary, nationality, job title and details of all
options or other entitlement to shares of common stock awarded, canceled,
exercised, vested, unvested or outstanding (“personal data”). Certain personal
data may also constitute “sensitive personal data” within the meaning of
applicable law. Such data include but are not limited to the information
provided above and any changes thereto and other appropriate personal and
financial data about Grantee. Grantee hereby gives explicit consent to Newmont
and any of the Subsidiaries to process any such personal data and/or sensitive
personal data. Grantee also hereby gives explicit consent to Newmont to transfer
any such personal data and/or sensitive personal data outside the country in
which Grantee is employed, including, but not limited to the United States. The
legal persons for whom such personal data are intended include, but are not
limited to Newmont and its agent, BNY Mellon Shareowner Services. Grantee has
been informed of his/her right of access and correction to his/her personal data
by applying to Director of Compensation, Newmont Corporate.
     3. Grantee understands that Newmont has reserved the right to amend or
terminate the Plan at any time, and that the grant of an option under the Plan
at one time does not in any way obligate Newmont or the Subsidiaries to grant
additional awards to the Grantee in any future year or in any given amount.
Grantee acknowledges that all determinations with respect to any

5



--------------------------------------------------------------------------------



 



such future grants, including, but not limited to, the times when awards shall
be granted, the number of shares subject to each award, the exercise price,
and/or the time or times when each award shall be vested, will be at the sole
discretion of Newmont. Grantee acknowledges and understands that the grant of
this Option is granted in connection with Grantee’s status as an employee of his
or her employer and can in no event be interpreted or understood to mean that
Newmont Mining Corporation is Grantee’s employer or that there is an employment
relationship between Grantee and Newmont Mining Corporation. Grantee further
acknowledges and understands that Grantee’s participation in the Plan is
voluntary and that the grant of this Option and any future awards under the Plan
are wholly discretionary in nature and an extraordinary item of compensation
which is outside the scope of the Grantee’s employment terms and conditions, the
value of which do not form part of any normal or expected compensation for any
purposes, including, but not limited to, any claim for benefits, severance, end
of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments, and any such right to the contrary under
applicable law is hereby irrevocably waived.
     4. Grantee acknowledges and understands that the future value of the shares
underlying this Option is unknown and cannot be predicted with certainty and
that no claim or entitlement to compensation or damages arises from the
termination of this Option or the Plan or the diminution in value of this Option
or any shares acquired under the Plan and Grantee irrevocably releases Newmont
and the Subsidiaries from any such claim that may arise.
     5. Grantee acknowledges that the vesting of the Option ceases upon the
earlier of termination of employment or receipt of notice of termination of
employment for any reason, except as may otherwise be explicitly provided
herein, and the Grantee irrevocably waives any right to the contrary under
applicable law.
     6. Grantee acknowledges that the Grantee’s acceptance of this Option,
including the terms and conditions herein, is voluntary.
     C. Miscellaneous.
     1. Inconsistency With Plan. If and to the extent that any provision
contained in the Grant Acknowledgment, including without limitation, the Terms
and Conditions section thereof, or in this Agreement is inconsistent with the
Plan, the Plan shall govern.
     2. No Right to Continued Employment. Neither this Option nor any terms
contained in this Agreement shall confer upon Grantee any expressed or implied
right to be retained in the service of the Company or any Subsidiary for any
period at all, nor restrict in any way the right of the Company or any such
Subsidiary, which right is hereby expressly reserved, to terminate his
employment at any time with or without cause. Grantee acknowledges and agrees
that any right to exercise this Option is earned only by continuing as an
employee of a Subsidiary at the will of such Subsidiary, or satisfaction of any
other applicable terms and conditions contained in this Agreement and the Plan,
and not through the act of being hired, being granted this Option or acquiring
shares of Stock hereunder.
     3. Investment Representation. If at the time of exercise of all or part of
this Option, the Stock is not registered under the Securities Act of 1933, as
amended (the “Securities Act”), and/or there is no current prospectus in effect
under the Securities Act with respect to the Stock,

6



--------------------------------------------------------------------------------



 



Grantee shall execute, prior to the delivery of any shares of Stock to Grantee
by Newmont, an agreement (in such form as the Committee may specify) in which
Grantee represents and warrants that Grantee is purchasing or acquiring the
shares acquired under this Agreement for Grantee’s own account, for investment
only and not with a view to the resale or distribution thereof, and represents
and agrees that any subsequent offer for sale or distribution of any kind of
such shares shall be made only pursuant to either (i) a registration statement
on an appropriate form under the Securities Act, which registration statement
has become effective and is current with regard to the shares being offered or
sold, or (ii) a specific exemption from the registration requirements of the
Securities Act, but in claiming such exemption Grantee shall, prior to any offer
for sale of such shares, obtain a prior favorable written opinion, in form and
substance satisfactory to the Committee, from counsel for or approved by the
Committee, as to the applicability of such exemption thereto.
     4. Notices. Any notice hereunder to Newmont shall be addressed to it at
1700 Lincoln Street, Denver, Colorado 80203, Attention: Stock Plan
Administrator, or its designated agent, and shall otherwise be in accordance
with and subject to Section 2(s) of the Plan, and any notice hereunder to
Grantee shall be addressed to him at 1700 Lincoln Street, Denver, Colorado
80203, subject to the right of either party to designate at any time hereafter
in writing some other address.
     5. Severability. If any of the provisions of this Agreement should be
deemed unenforceable, the remaining provisions hereof shall remain in full force
and effect.
     6. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
     7. Modification. Except as otherwise permitted by the Plan, this Agreement
may not be modified or amended, nor may any provision hereof be waived, in any
way except in writing signed by the parties hereto. Notwithstanding any other
provision of this Agreement to the contrary, the Committee may amend this
Agreement to the extent it determines necessary or appropriate to comply with
the requirements of Section 885 of the American Jobs Creation Act of 2004, P.L.
108-357.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Newmont has caused this Agreement to be executed by it
Vice President and Secretary, and Grantee has executed this Agreement, both as
of the day and year first above written.

            NEWMONT MINING CORPORATION
        By:   /s/ Sharon E. Thomas            Sharon E. Thomas             Vice
President and Secretary     

     
/s/ Richard T. O’Brien
Richard T. O’Brien
   

8